Citation Nr: 0216411	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-12 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lead in the blood.


REPRESENTATION

Appellant represented by:	Marvin Olsen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington. 


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level VI or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level VI or better.

3.  By rating decision in June 1978, entitlement to service 
connection for lead in the blood was denied; the veteran did 
not initiate an appeal.

4.  The evidence submitted since the June 1978 rating 
decision pertinent to the claim for service connection for 
lead in the blood does not bear directly and substantially on 
the specific matter under consideration because it is 
cumulative and redundant; it does not establish a current 
disability of or related to lead in the blood and it is not, 
by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).

2.  The June 1978 RO decision, which denied service 
connection for lead in the blood, is final.  38 U.S.C. § 4005 
(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

3.  New and material evidence has not been submitted since 
the June 1978 RO decision pertinent to the claim of service 
connection for lead in the blood and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104 (2002), 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
April 1998 Statement of the Case (SOC) and the June 2002 
Supplemental SOC (SSOC) provided to the veteran, specifically 
satisfy the requirement at § 5103A of VCAA in that they 
clearly notify him	of the evidence necessary to substantiate 
his claims.  By letter dated in February 2001, the RO 
informed the veteran of what evidence was of record and 
advised him of how responsibilities in developing the record 
are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was afforded a thorough VA audiological 
examination.  The veteran did not indicate the existence of 
any outstanding Federal government record that could 
substantiate his claims.  Nor did he refer to any other 
records that could substantiate his claims.  As the RO has 
secured a complete record and has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claims at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2002).  In order to show a chronic disease 
in service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The June 1978 rating decision denied the initial service 
connection claim for lead in the blood, noting that there was 
no evidence of acute or chronic lead intoxication disability 
according to a May "1970" consultation.

At the time of the June 1978 rating decision, the record 
included copies of
service medical records, which reflect that on several 
occasions between September 1959 and July 1967, the veteran 
had sought treatment for or noted sensitivity to pain.  He 
complained of various symptoms, including burning eyes, 
hives, generalized weakness, chest pain, nausea, shortness of 
breath, coughing, and stomach cramps.  The veteran's urine 
was tested in September 1959 pursuant to complaints of an 
adverse reaction to paint.  The diagnosis was hysteria.  A 
urine test taken in January 1960 showed .002 mg% more lead 
than the allowable value.  The treating physician recommended 
a change of career.  Blood and urine lead values taken in May 
1960 were within normal limits.  In October 1966, the 
diagnosis was allergic dermatitis to agents in paint.  The 
veteran was placed on a physical profile in July 1967, which 
revealed a sensitivity to paints and restricted the veteran 
to duties not involving paint products, wet paint, or 
painting. 

Since the June 1978 rating decision, the veteran has 
submitted the following additional evidence in connection 
with his service connection claim for lead in the blood:  (1) 
a Personnel Action Request (AF Form 1098) dated in October 
1966, and (2) a Personnel Action Request dated in February 
1967.  The October 1966 personnel document reveals the 
assignment of a functional code and a DAFSC (Duty Air Force 
Specialty Code) as a Protection Coat Specialist.  The 
February 1967 personnel document reflects a change in the 
veteran's AFSC (Air Force Specialty Code) to a Work Control 
Specialist.

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

A review of the record reflects that at the time of the June 
1978 rating decision, there was evidence that demonstrated 
that the veteran was assigned the duty of a painter at 
various times in 1959 through 1967.  He sought medical 
treatment for various symptoms that he experienced while 
working as a painter on several occasions.  This resulted in 
two diagnoses: (1) allergic dermatitis to undetermined agents 
in paint and (2) hysteria.  The record also reveals that 
treating physicians placed the veteran on a physical profile 
which restricted his contact with paints and further 
recommended a career change from that of painter.  Although 
one laboratory finding showed an elevation of lead in urine 
above the allowable value, medical records clearly do not 
reveal a diagnosis of a disability related to lead poisoning 
or lead intoxication.

The evidence, pertaining to the service connection for lead 
in the blood, submitted after the June 1978 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, in that it duplicates facts 
already of record.  The veteran's medical records had 
previously established that he worked as a painter and that a 
change in duty was recommended as a result of adverse 
reaction to agents in paint.  Therefore, the newly submitted 
evidence is merely cumulative, adding nothing that bears 
directly on the issue of service connection for lead in the 
blood.  Accordingly, the Board finds that no new and material 
evidence has been submitted to reopen the claim of service 
connection for lead in the blood.

Increased Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has 
reviewed the veteran's claim under the amended regulations as 
they pertained to the most recent examination results.  The 
veteran was provided with the new regulations, although he 
was not specifically advised that any changes were made in 
the regulation.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in any four of the five frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where pure tone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
to remote examinations would result in a pointless delay in 
the adjudication of the veteran' s claim that can not 
conceivably lead to a more favorable outcome.  Therefore, as 
there is no prejudice to the veteran in failing to remand 
this case for initial review of the amended regulations by 
the RO as they pertain to chronologically remote 
examinations, the Board will proceed with appellate review 
under both versions of the regulations.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

A Personnel Action Request dated in February 1967 shows a 
change in the veteran's duty AFSC to a work control 
specialist.

The veteran underwent a VA compensation and pension (C&P) 
audiological evaluation in July 1997.   The evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
65
65
LEFT
65
25
30
55
50

Speech audiometry scores were not provided.  The examiner 
concluded that due to the lack of cooperation by the veteran, 
the results of the audiological evaluation were not reliable 
for rating purposes.  The examiner further noted that pure 
tone average and word recognition scores were not consistent 
with hearing loss.

A copy of an undated letter addressed to "Whom It May 
Concern" from Master Sergeant R. L. W., Chief, Quality 
Control Section, was attached to an original letter dated in 
August 1998.  The subject line of the letter is 
"Confirmation of Medical Disability."  The letter confirms 
that the veteran has a hearing disability and refers to his 
reassignment from the Service Call Section.  His new 
assignment to the Programs Branch was determined not to 
require use of the phone or lengthy conversation with 
personnel regarding their quarters and base problems.  The 
letter also confirmed the veteran's prescription of hearing 
aids.

VA outpatient records reflect the results of an audiometric 
examination in October 1998.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
70
65
LEFT
55
25
40
60
50

Speech recognition ability was tested, but no numerical value 
was reported.  The average of the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz is 58 for the right ear and 
46 for the left ear.

VA outpatient records reflect the results of an audiometric 
examination in early June 2000.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
70
65
LEFT
60
30
40
60
45

The average of the pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hertz is 60 for the right ear and 44 for the left 
ear.  Speech recognition scores were not disclosed.  The 
examiner noted that the veteran was cooperative and the 
results appear to be consistent with the degree of hearing 
loss.

VA outpatient records reflect the results of an audiometric 
examination in late June 2000.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
65
LEFT
65
30
40
60
45

The average of the pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hertz is 59 for the right ear and 44 for the left 
ear. Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 94 percent in the left 
ear.

The veteran underwent a VA C&P audiological evaluation in May 
2002.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
75
75
70
LEFT
70
55
65
65
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 percent in the left ear.  
The average of the pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hertz is 69 for the right ear and 63 for the left 
ear.

The Board finds that entitlement to an increased evaluation 
for hearing loss in excess of 30 percent is not warranted 
under either the old or new regulations.  The Board has 
considered the veteran's contention that his hearing loss has 
increased in severity.  However, the evidence clearly weighs 
against an increased evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
compensable evaluation of hearing loss.  As noted earlier, 
the evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, 3 Vet. App. 345, 349 (1992).

Evaluating the May 2002 VA audiometric examination the Board 
finds that when the pure tone threshold average (69) and the 
speech recognition score (68) for the right ear are applied 
to Table VI (Numeric Designation of Hearing Impairment Based 
on Pure Tone Threshold Average and Speech Discrimination), 
the numeric designation of hearing impairment is VI.  When 
the pure tone threshold average (63) and speech recognition 
score (64) for the left ear are applied to Table VI, the 
numeric designation of impairment is VI.  The only possible 
interpretation of this examination under both the old and new 
regulations is that the veteran's hearing loss is at level VI 
for both ears.  When the numeric designations for the right 
and left ears are applied to Table VII (Percentage Evaluation 
for Hearing Impairment-Diagnostic Code 6100), the percentage 
of disability for hearing impairment is 
30 percent and an increased rating is not warranted.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

A review of audiometric results from earlier examinations 
shows a lesser degree of hearing loss impairment under both 
the old and new regulations.  The pure tone average in the 
right ear for the late June 2000 examination was 59 and the 
speech recognition score was 84.  The point of intersection 
on both the old and new regulations is at numeric designation 
III.  When the results for the left ear are applied to Table 
VI, pure tone average of 44 and speech recognition score of 
94, the numeric designation is I.  When the numeric 
designations III and I are applied to Table VII, the 
percentage of disability for hearing impairment is 
noncompensable or 0 percent.  As noted earlier, the 
examination results from early June 2000, October 1998, and 
July 1997 do not include speech recognition scores.  As such, 
the Board is unable to evaluate hearing loss impairment based 
on their results.  A numerical value is needed for evaluation 
under Table VII, the applicable table.  Table VIa (Numerical 
Designation of Hearing Impairment Based Only on Pure Tone 
Threshold Average) can only be used with evaluation results 
that meet specific criteria, which were not shown in this 
case.  See 38 C.F.R. § 4.85(c) and § 4.86.  As previously 
noted, the pure tone averages from earlier examinations 
suggest a less severe degree of hearing impairment than that 
of the most recent examination.  Moreover, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.   See Francisco v. Brown, 7 
Vet. App. 55, 59 (1994).  The Board finds that the May 2002 
examination results best represents the veteran's current 
level of hearing disability.  The medical evidence in this 
case is overwhelmingly against the claim for an increased 
evaluation in excess of 30 percent.  In such circumstances, 
the benefit of the doubt doctrine is not for application.








ORDER

An increased evaluation for bilateral hearing loss is denied.

New and material evidence not having been received to reopen 
the veteran's claim of service connection for lead in the 
blood, the claim is not reopened.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

